Citation Nr: 9917003	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lymphocytosis.

2.  Entitlement to service connection for undiagnosed illness 
manifested by hives, rashes, muscle pain and spasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from June 1988 to June 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on April 7, 1999, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims.  Specifically, at his hearing before the undersigned 
Board Member in April 1999, the appellant testified that he 
had been recently seen at the Montgomery VA Medical Center 
(VAMC) and that he had been treated in the past by a number 
of private physicians, including Dr. Robert Moon, Dr. Richard 
Thompson (at the Cancer Research Center), Dr. Reed of the 
Baptist Tower medical facility, Dr. Louis Tollintino, and a 
dermatologist named Dr. Walton (appellant could not remember 
his first name).  Some medical records were requested 
pursuant to the appellant's authorization from Dr. Thompson 
dated in 1992-93 and the RO also requested records from the 
aforementioned Dr. Moon, although no response was received to 
the inquiry.  In addition, the appellant testified that his 
service medical records from his period of active service in 
1988-91 were missing.  The Board observes that the RO 
obtained some Reserves duty service medical records dated in 
1994 from the Records Management Center, however, no records 
corresponding to his active duty service are currently on 
file.  In light of the additional development required, the 
RO should again attempt to obtain all of the appellant's 
service medical records.  In this case, his records from his 
1988-91 active duty service are vital to the adjudication of 
the claims on appeal as the appellant alleges entitlement 
based on that period of service.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991); see also Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  The section 5103(a) 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).

It is noted that the appellant contends that since his period 
of active service in the Southwest Asia theater of operations 
during the Persian Gulf War, his health has declined due to 
his complaints of hives, rashes, muscle pain and spasm.  
Under 38 C.F.R. § 3.317(a)(1) (1998), it is provided that 
compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability: 1) became manifest during active service or 
to a degree of 10 percent or more not later than December 31, 
2001; and 2) by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
See also 38 U.S.C.A. § 1117 (West Supp. 1998).  Objective 
indications of chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2).  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period should 
be considered chronic for purposes of adjudication.  
38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of 
"undiagnosed illness" include, but are not limited to, 
fatigue; signs or symptoms involving the skin; headache; 
muscle pain; joint pain; neurologic signs or symptoms; 
neuropsychological signs or symptoms; signs or symptoms 
involving the respiratory system (upper or lower); sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (1998).

A review of the adjudicative actions conducted by the RO in 
August 1996 and most recently by supplemental statement of 
the case in September 1998 does not reflect specific 
consideration of 38 C.F.R. § 3.317.  On remand, the RO should 
ensure that the appellant's Persian Gulf undiagnosed illness 
claim is considered under the provisions of 38 C.F.R. 
§ 3.317.

Finally, the Board believes that it would be useful to 
determine the exact nature and etiology of the claimed 
undiagnosed illnesses.  On remand, the RO should have the 
appellant examined for compensation purposes to address the 
nature and etiology of the aforementioned disorders based on 
the entire evidentiary record.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should request copies of any 
and all medical records which pertain to 
the appellant's active duty service in 
the United States Army from June 1988 to 
June 1991.  All attempts to secure these 
records should be undertaken, to include 
referrals to all potential custodians of 
his service records.  All records 
received in response to this inquiry 
should be associated with the claims 
folder.

2.  The RO should contact the Montgomery-
VAMC and request complete, legible copies 
of all medical reports which this 
facility has in its possession pertaining 
to treatment provided to the appellant.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

3.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all non-VA health care 
providers who have treated him since 
service for the disorders at issue on 
appeal.  The RO should request his 
authorization to release any indicated 
private medical records, in particular, 
as noted in the claims folder, any 
medical records cited above, namely from 
Dr. Robert Moon, Dr. Richard Thompson (at 
the Cancer Research Center), Dr. Reed of 
the Baptist Tower medical facility, 
Dr. Louis Tollintino, and from a Dr. 
Walton.

Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

4.  Upon completion of the above-
described development, the RO should 
schedule the appellant for the 
appropriate VA examination for the 
purpose of addressing the nature of the 
disabilities for which service connection 
is being sought. The RO should forward 
the entire claims file along with a copy 
of 38 C.F.R. § 3.317 (1998) to the 
examining physician, in order to 
ascertain whether the appellant's 
symptoms are part of separate disease 
entities, or whether there exist medical 
relationship between the claimed symptoms 
and the appellant's service in the 
Persian Gulf.  After the examiner has 
reviewed the claims file and pertinent 
regulations, the examiner should provide 
a specific opinion as to whether the 
appellant has objective indications of 
chronic disability resulting from an 
undiagnosed illness related to his 
Persian Gulf War service or whether he 
has separate and precise illnesses 
unrelated to his military service in the 
Persian Gulf.  The physician should 
further indicate whether it is at least 
as likely as not that the appellant's 
claimed hives, rashes, muscle pain and 
spasms disorders are etiologically 
related to any complaints, treatment or 
diagnosis reflected in his service 
medical records.  The examiner should 
include a discussion of the pertinent 
medical history, including the 
approximate date of onset of each 
particular disorder.  The examiner should 
also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from an 
undiagnosed illness.  If the examiner 
determines that additional examinations 
are necessary to properly respond to the 
specific opinions requested, such 
examinations should be promptly scheduled 
and conducted, and the RO must ensure 
that any reports generated therefrom are 
associated with the claims folder.  All 
medical opinions must be based on a 
thorough and careful review of all the 
evidence contained in the claims folder.

5.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the issues of on 
appeal with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The 
readjudication of the undiagnosed illness 
claim should be undertaken with 
consideration of 38 C.F.R. § 3.317, as 
alluded to above, in addition to the 
applicable law and regulations governing 
entitlement to service connection, see 
38 U.S.C.A. §§ 1110, 1112, 1153; 38 
C.F.R. §§ 3.303, 3.306, 3.307, and 3.309.  
The RO should also make sure that any 
issue that is inextricably intertwined is 
properly adjudicated prior to returning 
the case to the Board for further 
appellate review.  See Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991) 
(piecemeal adjudication of veterans' 
claims is to be avoided).  The RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

8.  While this case is in remand status, 
the appellant and his representative may 
submit additional evidence and argument 
on the appealed issues that are the 
subject of this remand.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 
(1995); and Kutscherousky v. West, No. 
98-2267 (U.S. Vet. App. May 4, 1999).

After completion of the above, and if any benefit sought on 
appeal, for which a notice of disagreement has been filed, 
remains denied, the appellant and his representative should 
be furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


